*445The opinion of the Court was by
Emery J.
How often, and from whom, must the overseers of the poor receive notice of tiie distress and need of immediate relief of a pauper, to authorize any inhabitant of a town, upon the neglect of the overseers, to make supplies, and by that means render the town chargeable for the expenses of the relief furnished by the individual ? It certainly is an interesting question.
By St. 1821, c. 122, § 3, every town in the State is holden to relieve and support all poor and indigent persons lawfully settled therein, whenever they shall stand in need thereof. By the 11th section, it is the duty of the overseers of the poor, in their respective towns, to provide for the immediate comfort and relief of all persons residing or found therein, not belonging thereto, but having lawful settlements in other towns, when they fall into distress, and stand in need of immediate relief, and until they shall be removed to the places of their lawful settlements. By the 18th section, it is made the duty of said overseers to relieve and support, and in case of their decease, decently bury all poor persons residing or found in their towns, having no lawful settlement within the State, when they shall stand in need, to be paid out of the respective town treasuries, if not recovered of relations. And every town shall be holden to pay any expense which shall be necessarily incurred for the relief of any pauper, by any inhabitant, not liable by law for his or her support, after notice and request made to the overseers of the said town, and until provision shall be made by them.
The case cited, Worden v. Leyden, 10 Pick. 24, decides that the promise of one overseer of the poor, to one furnishing relief to paupers whom he knew were placed by the overseers under contract with another person to be supported, “was not sufficient evidence of a contract express or implied to go to the jury, and that if there was any inhumanity on the part of the third person so employed to keep the paupers, notice should have been given to the overseers, and if they had neglected to correct the misconduct complained of, or to provide other suit*446able support for the paupers, an individual might be warranted in providing for their relief at the expense of the town, in the same manner as if no provision had been made for them, after due notice to the overseers. St. 1793, c. 59, .§> 13.” Of this portion of that section, our provision in the 18th section of our own statute, is an exact transcript, leaving out the word, district.
In Lee v. Deerfield, 3 N. H. R. 290, where, by their statute of Feb. 8, 1791, selectmen are made overseers of the poor, it was held, that “ when one of the selectmen of a town orders supplies to be furnished to a person entitled to relief, the assent of the other selectmen is to be presumed, because it is their duty to assent. It would be extremely 'inconvenient, if no supplies could be furnished to paupers, without the express consent of a majority of the selectmen, whthe no inconvenience can result from holding, that proper supplies, furnished on proper occasions, by order of one of the selectmen, shall bind the town in the same manner as if furnished by the express order of all the selectmen.”
In the action, New Salem v. Wendell, 2 Pick. 341, it was held to constitute a good defence to the action, that at the time when the expense was incurred, there was a place provided for the pauper’s support in Wendell, where her settlement was, that the place was so near that she might walk to it without difficulty, and that all this was known to the plaintiffs, to the person who supplied the pauper in Salem, and to the pauper herself.
In the case, Watson v. Cambridge, 15 Mass. R. 286, it was held, that notice to the overseers of the poor need not be in writing. On general notice, the overseers may satisfy themselves on the points for them to know. And it is no objection to the action, that more than two years elapsed after the notice was given, before the action was brought, and that a bond given for the support of the pauper to the administrator of the estate of her former master, she having been his slave, did not prevent her being regarded as a pauper. There seems to be no limitation but that of the general statute, to the individ*447rial’s claim, though there would be to a.n action by the town. Inhab. of Readfield v. Inhab. of Dresden, 12 Mass. R. 317.
The case, Mitchell v. Inhab. of Cornville, 12 Mass. R. 333, confines the action to an inhabitant against the town in which the pauper supplied may be resident, and does not authorize the persons supplying to sustain an action against the town where the pauper may be lawfully settled, and out of which the supplies were made.
It has been held, that when due notice has been given to a town that a pauper has become chargeable, and the town notified has made due provision for the pauper, and he again needs assistance, new notice must be given of the fact. 12 Mass. R. 316; 14 Mass. R. 186. And in this Court, in Green v. Taunton, 1 Greenl. 228, it was decided that new notice is necessary so that the town may elect whether they will support the pauper in another town, or remove him to their own.
We have thus in review all the cases which were cited on the argument, together with some others. And it is insisted by the plaintiff, that the construction ought to be liberal, so that if the town officers neglect their duty, it is no matter who gives the notice, any inhabitant affording relief should maintain his suit for remuneration.
The defendants are unprepared to yield to such a latitudiuarian construction, and urge that none but the notifying individual can sue. They profess to be dissatisfied also with the instructions of the Judge in the District Court, that though the overseers made provisions which in good faith they believed to be sufficient, if they proved to be insufficient in point of fact, any inhabitant of the town might supply the pauper without any new notice, find the town would be liable to pay the amount thus furnished. The Judge had before directed the jury that after notice, “a sort of general credit was given to the pauper at the expense of the town, and any inhabitant of the town might recover for supplies furnished which were suitable to the condition of the pauper.”
We find it most evidently the design of the Legislature to provide an efficient organization of a body of men under oath *448to perform the office of relieving the distressed and such as stand in need of immediate relief. We must presume that they are selected in each town with regard to the kindness of their hearts, their active benevolence and their prudent attention to the best method of mitigating the ills of poverty, and with the high responsibility under which they act, that they execute their office with integrity. It is the duty of courts therefore to expect decisive proof of a breach of this trust. Much must be left to the presumed just judgment of the overseers, as to the extent of the supplies to be furnished, on the one hand to. guard against encouragement of idleness and waste, and on the other hand to secure relief to suffering humanity. The Courts too have deemed it essential that regular notice should be given to the overseers of any new cause for their interference, and that the claim for indemnity should come from the person entitled to prosecute for it. And we ' think it fairly deducible that the person, who makes a supply, with a view to remuneration from the town, should first give notice to the overseers, and that such person only shall sustain an action against the town. We are not prepared to adopt the direction of the Judge that “ after notice a sort of general credit was given to the pauper at the expense of the town.” We believe that a doctrine like this would be of mischievous tendency, and open the door to speculation on supposed omissions of overseers, which would be at once corrected upon direct notice of an unexpected demand for extended supply, given by a person ready to make it, on subsequent neglect of the overseers. The tendency too would be to involve the towns in expensive law suits, with no necessary call for them.
It may be questionable whether “ supplies furnished which were suitable to the condition of the pauper” be or be not precisely those contemplated by'the statute, when it says, “ every town shall be holden to pay any expense which shall be necessarily incurred for the relief of any pauper.” We are not disposed to make a narrow construction however, when the proper call exists for relief, after direct notice of necessary *449aid required, has been given 1o the overseers, and they have neglected their duty. But upon what is now before us, we are satisfied that the exceptions must be sustained.

Verdict sel aside and a new trial granted.